Citation Nr: 0015178	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-03 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



REMAND

The veteran served on active duty from February 1941 to April 
1943.

This appeal arose from a May 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.

The appellant has contended that the veteran's nummular 
eczema was so severe that it affected his circulation and, 
thus, his heart.  This ultimately caused his death.  
Therefore, she believes that service connection for the cause 
of his death should be awarded.

A review of the record indicates that the veteran died as an 
inpatient in a private hospital.  These records are not part 
of the claims folder.  Moreover, the appellant stated in her 
February 1999 substantive appeal that several physicians had 
told her that the veteran's skin condition had affected his 
heart.  

Clearly, the appellant has informed VA of the existence of 
specific evidence germane to the claim at issue that would 
complete an incomplete application for compensation.  
Consequently, a duty arises in this case to inform the 
appellant that her application is incomplete or of actions 
necessary to complete it.  See 38 U.S.C.A. § 5103(a) (West 
1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. Robinette 
v. Brown, 8 Vet. App. 69 (1995) (when a claim is not well 
grounded and claimant informs VA of the existence of certain 
evidence that could well ground the claim, VA has a duty 
under 38 U.S.C.A. § 5103(a) to inform claimant that the 
application for compensation is incomplete and to submit the 
pertinent evidence). 

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and inform her that her application for 
service connection for the cause of the 
veteran's death is incomplete.  The RO 
should inform her that she should obtain 
the veteran's terminal hospital report 
from the Helen Ellis Memorial Hospital in 
Tarpon Springs, Florida.  She should also 
be informed that she should obtain 
statements from those physicians who 
informed her of a relationship between 
the veteran's service-connected skin 
condition and his cause of death.  Any 
evidence located should be forwarded by 
the appellant to the RO and should then 
be associated with the claims folder.

2.  Once this evidence has been 
associated with the claims folder, the RO 
should readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death.  If the decision 
remains adverse to the appellant, she and 
her representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




